DETAILED ACTION

Response to Arguments

Applicant's arguments filed 4/28/2022 have been fully considered.

The objection to Figure 1 has been withdrawn in view of the drawing amendment.

Examiner notes that the amendment from “square region” to “rectangular region” in claims 1, 6, and 11 is not considered new matter but a correction of a clear mistake. 

The 35 U.S.C. 112(b) rejections have been overcome in part by the claim amendments and arguments. The rejection for failure to disclose corresponding structure of 35 U.S.C. 112(f) limitations in claims 6-10 was not addressed by Applicant and is maintained. The language of step e in claims 1, 6, and 11 has been newly rejected in view of the claim amendments.

The 35 U.S.C. 112(a) rejections have been overcome by the claim amendments and arguments.

Regarding Applicant’s argument that the 35 U.S.C. 101 rejections are overcome by the recitation of “for positioning nodes capable of transceiving wireless signals” in the preambles of claims 1, 6, and 11, Examiner respectfully disagrees. This language merely generally links the use of the judicial language to a particular technological environment or field of use and therefore does not integrate the judicial exception into a practical application of the exception or add significantly more.

The specification and drawings has been newly objected to for inconsistency with the amended claim language.

Examiner notes that the claims appear to remain allowable over the prior art. The statement of reasons for indicating allowable subject matter has been rewritten in view of the claim amendments.

Specification

The disclosure is objected to because of the following informalities:
The specification should be amended to refer to a rectangular region in instead of a square region, consistent with Applicant’s arguments made with respect to claim 1 step b and with the claim amendments.
The specification should further be amended to describe the elements of equation (5) as described in Applicant’s arguments made with respect to claims 1, 6, and 11 step d.
The specification should further be amended to refer to an “estimation region” for consistency with the amended language of claims 1, 6, and 11 step e.

Drawings

The drawings are objected to because Fig. 2 does not reflect the amended language of claims 1, 6, and 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 6, and 11 step e, it is unclear how to form a new estimation region around the optimal vertex location. The claim describes only the central point of the new estimation, but says nothing about is size or shape. Applicant’s Fig. 2 steps 120 and 140 would appear to indicate that the new estimation region is a same size as the reduced minimum overlapping region of step c. Examiner would recommend amending step e to reflect this relationship. 

Regarding claims 6-10, the recited “modules” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The structure of the modules is described in the specification as comprising instructions stored in memory and executed by a processor (PGPub para. [0086]). However, computer implemented 35 U.S.C. 112(f) limitations must also be supported by sufficient description of the algorithm used to perform the recited functions. As discussed above with respect to claims 6-10, the specification does not appear to provide sufficient description of the algorithms used to perform the recited functions. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The remaining claims are dependent.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 – Statutory Category
	Claim 1 recites an indoor positioning method and is therefore a process. Claim 6 recites an indoor positioning system and is therefore an apparatus. Claim 11 recites an electronic device and is therefore an apparatus.

	Step 2A, Prong One – Recitation of a Judicial Exception
	Claim s 1, 6, and 11 recite:
step a: calculating distances between an unknown node and at least three known nodes based on a signal propagation loss formula; 
step b: obtaining at least three square regions around the at least three known nodes by using the distances as radiuses, and obtaining a minimum overlapping region based on overlapping parts of the at least three square regions; 
step c: reducing the minimum overlapping region in an equal proportion by using a geometric center of the minimum overlapping region as a center to obtain a new square region; 
step d: calculating an optimal vertex location of the new square region through iteration according to an iterative least square method; and 
step e: forming a new smaller region around the optimal vertex location by using the optimal vertex location as a new central point, and using an optimal vertex location of the smaller region as an estimated location of the unknown node

Steps a-e are described in the specification as comprising a series of mathematical operations. The last portion of the claim, “using an optimal vertex location of the smaller region as an estimated location of the unknown node”, is essentially an evaluation or judgment that can be performed in the human mind. These steps therefore fall within the mathematical concept and mental processes grouping(s) of abstract ideas enumerated in the 2019 PEG. Claim 1 therefore recites an abstract idea. 

	Step 2A, Prong Two – Practical Application
	Claims 1, 6, and 11 have been recited as being “for positioning nodes capable of transceiving wireless signals”. However this language merely generally links the use of the judicial language to a particular technological environment or field of use and therefore does not integrate the judicial exception into a practical application of the exception. Claim 6 further recites “modules” that are described in the specification as comprising generic computer equipment, and claim 11 further recites generic computer equipment comprising at least one processor and a memory. Generic computer equipment that is merely used as a tool to perform the abstract idea and, in performing the abstract idea, merely performs generic computer functions, does not integrate the judicial exception into a practical application of the exception.
	
	
 	Step 2B – Inventive Concept
	As discussed in Step 2A, Prong Two above, the language “for positioning nodes capable of transceiving wireless signals” in claims 1, 6 and 11 merely generally links the use of the judicial language to a particular technological environment or field of use, and claims 6 and 11 merely recite generic computer equipment. These elements therefore do not amount to significantly more than the abstract idea itself, i.e. they do not amount to an inventive concept. Claims 1, 6, and 11 are therefore not patent eligible.

Claims 2-5 and 7-10 merely recite further details of the mathematical operations performed in claims 1 and 6, and therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Allowable Subject Matter

Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), 35 U.S.C. 112(b), and 35 U.S.C. 101 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1, 6, and 11, the closest prior art (Zeng 9,599,699) teaches a positioning method comprising:
calculating distances between an unknown node and at least three known nodes based on a signal propagation loss formula (2:57 – 3:13);
obtaining at least three square regions around the at least three known nodes by using the distances as radiuses, and obtaining a minimum overlapping region based on overlapping parts of the at least three square regions (4:20-44); and
using a center of the minimum overlapping region as an estimated location of the unknown node (4:45-49).
Similarly, see WIrola (US 9,188,6610) Fig. 9A and claim 1.
LaMance (US 2009/0088180) teaches a positioning method comprising:
calculating distances between an unknown node and at least three known nodes based on a signal propagation loss formula (Fig. 3 304-308; abstract); and
calculating an optimal location through iteration (Fig. 3 310-314).

However the prior art does not appear to teach or make obvious: 
	reducing the minimum overlapping region in an equal proportion by using a geometric center of the minimum overlapping region as a center to obtain a new rectangular region; 
calculating an optimal vertex location of the new square region through iteration according to an iterative least square method; and 
forming a new estimation region around the optimal vertex location by using the optimal vertex location as a new central point, and using an optimal vertex location of the smaller region as an estimated location of the unknown node.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648